Title: From Thomas Jefferson to Arthur S. Brockenbrough, 14 May 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


                        
                        
                            May 14. 1825.
                    Mr Brockenbrough is authorised and desired to execute a bond to John M Perry for 3600. D. 93 cents payable May 15. 1827. in consideration of 132. acres 3. poles of land conveyed by him to the use of the University at the price of 50. dollars the acre, of which price 3000. D. is to be paid immediately, and the balance, with interest from this date is to be secured to him by the bond of the Proctor aforesaid.
                        Th Jefferson
                    Rector of the Univty